DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,701,269 (hereinafter referred to as the ‘269 patent) in view of Lin et al. (U.S. Publ. No. 2011/0157426). 
Regarding claim 21, the claim is substantially similar to claim 1 of the ‘269 patent as compared below:
Current application
U.S. Patent No. 10,701,269
Notes
“an image sensor configured to capture frames of frame data representative of light incident upon the image sensor using a rolling shutter and at a frame capture rate”
“an image sensor configured to capture frames of frame data representative of light incident upon the image sensor using a rolling shutter and at a frame 
capture rate”
Identical claim limitation
“ a buffer configured to store combined frames from a frame processor at a frame rate less than the frame capture rate, wherein the frame processor combines at least two of the frames”
“a frame processor configured to produce combined frames by combining at least some of the frames output by the image sensor, wherein 
production of the combined frames is at an output frame rate less than the 
frame capture rate”
Substantially the same other than the use of a buffer to store the combined frames
“an image signal processor configured to process the combined frames at less than the frame capture rate”
“an image signal processor configured to process the 
combined frames at the output frame rate”
Substantially the same, when taken in combination with the 2nd limitation above.

“wherein a number of frames that are combined is selected using an input to the image signal processor”
The current application limitation is more broad and therefore reads on the ‘269 limitation.


	Thus, claim 1 of the ‘269 patent fails to specifically disclose the use of a buffer to store the combined frames prior to processing by the image signal processor.  Lin on the other hand, discloses that it is well known in the art to store images in a buffer memory after combining images.  More specifically, Lin discloses a video camera (video processing apparatus, 20) which combines frames (32 and 34) to generate a video result frame (38).  See paragraphs 0048-0049.  After generating the video result frame (38), it is stored in a buffer memory (result memory, 28; see paragraph 0049), prior to be processed by the video codec (42; see paragraph 0051).  Lin discloses that the use of processing paradigm allows for images to be captured at a higher rate and displayed at a lower rate without the use of a frame processing buffer.  See paragraph 0071.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of the ‘269 patent to include a buffer memory to store the combined frames prior to be further processed by an image processor to that the image can be displayed at a lower frame rate than an image capture rate.




Claim 22 is verbatim the same as claim 2 of the ‘269 patent. 
Claim 23 is verbatim the same as claim 3 of the ‘269 patent.
Claim 24 is verbatim the same as the last limitation claim 1 of the ‘269 patent.
Claim 25 is verbatim the same as claim 4 of the ‘269 patent.
Claim 26 is verbatim the same as claim 5 of the ‘269 patent.
Claim 27 is verbatim the same as claim 6 of the ‘269 patent.
Claim 28 is verbatim the same as claim 7 of the ‘269 patent.
As for claim 29, the claim is substantially similar to claim 8 of the ‘269 patent as compared below:
Current application
U.S. Patent No. 10,701,269
Notes
“capturing frames of frame data representative of light incident upon an image sensor using a rolling shutter at a frame rate”
“capturing frames of frame data representative of light incident upon an image sensor using a rolling shutter at a frame rate”
Identical claim limitation
“ storing combined frames, produced by a frame processor using some of the frames, at another frame rate that is less than the frame rate”
“producing combined frames at another frame rate that is less than the frame rate by combining at least some of the frames captured by the image sensor using a frame processor”
Substantially the same other than “storing” the combined frames.
“processing the combined frames at the another frame rate using an image signal processor”
“processing the combined frames at the another frame rate using an image signal 
processor”
Identical claim limitation.
“wherein a number of frames that are combined is selectable”
“wherein a number of frames that are combined is selected using an input to the image signal processor”
The current application limitation is more broad and therefore reads on the ‘269 limitation.


	Thus, claim 8 of the ‘269 patent fails to specifically disclose the ability to store the combined frames prior to processing by the image signal processor.  Lin on the other hand, discloses that it is well known in the art to store images in a buffer memory after combining images.  More specifically, Lin discloses a video camera (video processing apparatus, 20) which combines frames (32 and 34) to generate a video result frame (38).  See paragraphs 0048-0049.  After generating the video result frame (38), it is stored in a memory (result memory, 28; see paragraph 0049), prior to be processed by the video codec (42; see paragraph 0051).  Lin discloses that the use of processing paradigm allows for images to be captured at a higher rate and displayed at a lower rate without the use of a frame processing buffer.  See paragraph 0071.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 8 of the ‘269 patent to include a memory to store the combined frames prior to be further processed by an image processor to that the image can be displayed at a lower frame rate than an image capture rate.
Claim 30
Claim 31 is verbatim the same as claim 10 of the ‘269 patent.
Claim 32 is verbatim the same as claim 11 of the ‘269 patent.
Claim 33 is verbatim the same as the last limitation of claim 8 of the ‘269 patent.
Claim 34 is verbatim the same as claim 12 of the ‘269 patent.
Claim 35 is verbatim the same as claim 13 of the ‘269 patent.
Claim 36 is verbatim the same as claim 14 of the ‘269 patent.
As for claim 37, the claim is substantially similar to claim 15 of the ‘269 patent as compared below:
Current application
U.S. Patent No. 10,701,269
Notes
“an image sensor configured to capture frames of frame data representative of light incident upon the image sensor at a first frame rate, wherein exposure and readout from the image sensor scans across the image sensor”
“an image sensor configured to: capture frames of frame data representative of light incident upon the image sensor at a first frame rate, wherein exposure and readout from the image sensor scans 
across the image sensor”
Identical claim limitation
N/A
“output the frames of frame data to a buffer”
Current application is more broad.  Thus, ‘269 reads on the claim.
“the combined frames produced by a frame processor using some of the frames, at a second frame rate less than the first frame rate”
“a frame processor configured to combine at least some of the frames in the buffer to produce combined frames at a second frame rate less than the first frame rate”
Substantially the same
“an image signal processor configured to process the combined frames at the second frame rate”
“an image signal processor configured to process the combined frames at the second frame rate”
Identical claim limitation
“wherein a number of frames that are combined is selectable”
“wherein a number of frames that are combined to 
produce one of the combined frames is selected using an input to the image 
signal processor
The current application limitation is more broad and therefore reads on the ‘269 limitation.


Thus, claim 15 of the ‘269 patent fails to specifically disclose the use of a buffer to store the combined frames prior to processing by the image signal processor.  Lin on the other hand, 



















Claim 38 is verbatim the same as claim 16 of the ‘269 patent.
Claim 39 is verbatim the same as the last limitation of claim 15 of the ‘269 patent.
Claim 40 is verbatim the same as claim 17 of the ‘269 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, 28, 30, 34-36, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Regarding claim 22, the claim recites the limitation "a number of frames" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In particular, in claim 21 from which claim 22 depends, applicant also recited “a number of frames”.  Since there can be any number of frames, it is unclear if the “number of frames” in claim 22 is the same as in claim 21.
As for claim 23, the claim recites the limitation "frames" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In particular, in claim 21 from which claim 23 depends, applicant also recites “frames”.  Since there can be any number of frames, it is unclear if the “frames” in claim 23 are the same “frames” as claimed in claim 21.
Regarding claim 24, the claim recites the limitation "a number of frames" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In particular, in claim 21 from which claim 24 depends, applicant also recited “a number of frames”.  Since there can be any number of frames, it is unclear if the “number of frames” in claim 24 is the same as in claim 21.
As for claim 28, the claim recites the limitation "frames" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In particular, in claim 21 from which claim 28 depends, applicant also recites “frames”.  Since there can be any number of frames, it is unclear if the “frames” in claim 28 are the same “frames” as claimed in claim 21.
Regarding claim 30, the claim recites the limitation "a number of frames" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In particular, in claim 29 from which claim 30 depends, applicant also recited “a number of frames”.  Since there can be any number of frames, it is unclear if the “number of frames” in claim 30 is the same as in claim 29.
As for claim 34, the claim recites the limitation "the at least one image effect" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In particular, applicant has 
With respect to claim 35, the claim recites the limitation "the at least one image effect" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In particular, applicant has never previously claimed “at least one image effect”.  Therefore, it is unclear to what image effect applicant is referring to.
As for claim 36, the claim recites the limitation "frames" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In particular, in claim 29 from which claim 36 depends, applicant also recites “frames”.  Since there can be any number of frames, it is unclear if the “frames” in claim 36 are the same “frames” as claimed in claim 29.
Regarding claim 39, the claim recites the limitation "a number of frames" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In particular, in claim 37 from which claim 39 depends, applicant also recited “a number of frames”.  Since there can be any number of frames, it is unclear if the “number of frames” in claim 39 is the same as in claim 37.
As for claim 40, the claim recites the limitation "frames" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In particular, in claim 37 from which claim 40 depends, applicant also recites “frames”.  Since there can be any number of frames, it is unclear if the “frames” in claim 40 are the same “frames” as claimed in claim 37.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25-30, and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (U.S. Publ. No. 2013/0293752) in view of Makii (U.S. Publ. No. 2009/0262218).
Regarding claim 21, Peng discloses a camera system capable of combining a plurality of captured images.  More specifically and as it relates to the applicant’s claims, Peng discloses a system (processor system, 300; see paragraph 0104) that captures and processes frames of frame data comprising: an image sensor (image pixel array, 17; see Figure 4 and paragraph 0037) configured to capture frames of frame data representative of light incident upon the image sensor at a frame capture rate (see paragraph 0053 and 0060, where frames are captured and output at a frame output rate); a frame processor (processing circuitry, 50) configured to produce combined frames by combining at least some of the frames output by the image sensor (see paragraph 0055); and buffer circuitry within the control circuitry (44; see paragraph 0041); wherein production of the combined frames is at an output frame rate less than the frame capture rate (see paragraph 0066 where the combined images are output at a lower rate that the individual frames are captured); and an image signal processor (processing circuitry, 18; see paragraph 0022 and Figure 1) configured to process the combined frames at the output frame rate (also see paragraph 0066 where the processing circuitry receives the reduced frame rate video sequence where it is processed).
Peng, however, fails to specifically disclose that the images are captured by the image sensor using a rolling shutter.  Official Notice is taken as to the fact that it is well known in the image sensor art to capture images using a rolling shutter.  One of ordinary skill in the art would recognize that the use of a rolling shutter over a global shutter offers a number of advantages including lower power consumption, reduced noise, and increased sensitivity.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to 
Additionally, while Peng seems to imply that any number of frames can be combined, Peng fails to explicitly disclose that a number of frames that are combined is selectable.  Makii, on the other hand, discloses that it is well known in the art to allow for the selection of the number of frames to be combined in a frame combination processing operation.  More specifically, Makii discloses a camera (image capture apparatus, 1; see paragraph 0071) that combines a plurality of frames for form images having various special effects.  See Figures 7-15 and paragraphs 0187-0190.  Furthermore, Makii discloses a combination setting indication (66) that can be operated to select the number of frames to be combined to create the special effect.  See paragraph 0190 and 0208.  Makii discloses that this feature allows a user to modify the setting and thereby the output image as desired.  See paragraph 0208.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Peng to allow select of the number of frames to be combined to allow the user to effect the output image as desired.
Additionally, while Peng discloses that the storage and processing circuity includes buffer circuitry (see paragraph 0041); Peng fails to specifically disclose the use of that buffer circuitry for storing the combined frames.  Makii also discloses the use of a buffer memory (combined-image buffer area, 32b) for storing the combined frames.  See Figures 5A, 5B, and paragraphs 0149, 0182, 0185, and 0222.  Makii discloses that the use of a buffer memory to store the combined frames allows recording of both a displayed image obtained at the time of shutter release and combined images obtained before and after the time of shutter release – thereby potentially preventing a user from missing a good shutter release.  See paragraph 0229.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Peng to allow the buffer circuitry to also store the combined frames so that a user may not miss a good shutter release.
As for claim 22, Makii discloses the ability to configure the number of combined frames on the fly using combination setting indication (66).  See paragraphs 0190 and 0208.  Therefore, since the user can changes this setting on the fly, the number of frames is configurable from one combined frame to at least another combined frame.
With regard to claim 25, Peng discloses that the combined frames are produced with a greater dynamic range than the captured frames.  See paragraph 0049.
Regarding claim 26, Makii discloses that the combined frames are produced with a weighted motion blur.  See paragraphs 0161, 0165-0166, 0169-170, 0173-0174 where the frames are weighted differently according to the special effect being applied.
As for claim 27, Peng discloses the each combined frame can be a simulated capture angle.  See paragraph 0048 two or more image with different vantage angles are combined to produce a stereo image.  A stereo image is an image which provides depth and can simulate a capture angle.
With regard to claim 28, Makii discloses that the buffer (RAM, 32; see paragraph 0106) also includes a frame image buffer area (32A; see paragraph 0149) for buffering the images prior to the combination processing.  See paragraphs 0152 and 0154.
Regarding claim 29, Peng discloses a camera system and method capable of combining a plurality of captured images.  More specifically and as it relates to the applicant’s claims, Peng discloses a method  for capturing and processing frames of frame data comprising: capturing frames of frame data representative of light incident upon an image sensor (image pixel array, 17; see Figure 4 and paragraph 0037) at a frame rate (see paragraph 0053 and 0060, where frames are captured and output at a frame output rate); producing combined frames at another frame rate that is less than the frame rate (see paragraph 0066 where the combined images are output at a lower rate that the individual frames are captured) by combining at least some of the frames captured by the image sensor (see paragraph 0055), and an image signal processor (processing circuitry, 18; see paragraph 0022 and Figure 1) configured to process the combined 
Peng, however, fails to specifically disclose that the images are captured by the image sensor using a rolling shutter.  Official Notice is taken as to the fact that it is well known in the image sensor art to capture images using a rolling shutter.  One of ordinary skill in the art would recognize that the use of a rolling shutter over a global shutter offers a number of advantages including lower power consumption, reduced noise, and increased sensitivity.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to readout the frames in Peng using a rolling shutter to take advantage of the lower power consumption, reduced noise, and increased sensitivity that they offer.
Additionally, while Peng seems to imply that any number of frames can be combined, Peng fails to explicitly disclose that a number of frames that are combined is selectable.  Makii, on the other hand, discloses that it is well known in the art to allow for the selection of the number of frames to be combined in a frame combination processing operation.  More specifically, Makii discloses a camera (image capture apparatus, 1; see paragraph 0071) that combines a plurality of frames for form images having various special effects.  See Figures 7-15 and paragraphs 0187-0190.  Furthermore, Makii discloses a combination setting indication (66) that can be operated to select the number of frames to be combined to create the special effect.  See paragraph 0190 and 0208.  Makii discloses that this feature allows a user to modify the setting and thereby the output image as desired.  See paragraph 0208.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Peng to allow select of the number of frames to be combined to allow the user to effect the output image as desired.
Additionally, while Peng discloses that the storage and processing circuity includes buffer circuitry (see paragraph 0041); Peng fails to specifically disclose the use of that buffer 
As for claim 30, Makii discloses the ability to configure the number of combined frames on the fly using combination setting indication (66).  See paragraphs 0190 and 0208.  Therefore, since the user can changes this setting on the fly, the number of frames is configurable from one combined frame to at least another combined frame.
With respect to claim 32, Peng discloses that the combined frames are produced with a greater dynamic range than the captured frames.  See paragraph 0049.
Regarding claim 33, Makii discloses that the combined frames include at least one image effect.  Makii discloses a camera (image capture apparatus, 1; see paragraph 0071) that combines a plurality of frames for form images having various special effects.  See Figures 7-15 and paragraphs 0187-0190.
As for claim 34, Makii discloses that the combined frames are produced with a weighted motion blur.  See paragraphs 0161, 0165-0166, 0169-170, 0173-0174 where the frames are weighted differently according to the special effect being applied.
With respect to claim 35
Regarding claim 36, Makii discloses that the buffer (RAM, 32; see paragraph 0106) also includes a frame image buffer area (32A; see paragraph 0149) for buffering the images prior to the combination processing.  See paragraphs 0152 and 0154.
As for claim 37, Peng discloses a camera system capable of combining a plurality of captured images.  More specifically and as it relates to the applicant’s claims, Peng discloses an apparatus (processor system, 300; see paragraph 0104) comprising: an image sensor (image pixel array, 17; see Figure 4 and paragraph 0037) configured to capture frames of frame data representative of light incident upon the image sensor at a frame capture rate (see paragraph 0053 and 0060, where frames are captured and output at a frame output rate) and output the frames of frame data; a frame processor (processing circuitry, 50) configured to produce combined frames by combining at least some of the frames, wherein production of the combined frames is at an output frame rate less than the frame capture rate (see paragraph 0066 where the combined images are output at a lower rate that the individual frames are captured); and an image signal processor (processing circuitry, 18; see paragraph 0022 and Figure 1) configured to process the combined frames at the second frame rate (also see paragraph 0066 where the processing circuitry receives the reduced frame rate video sequence where it is processed).
Peng, however, fails to specifically disclose that the images are captured an exposure and readout from the image sensor that scans across the image sensor.  This limitation appears to be referencing the rolling shutter readout disclosed by applicant.  Official Notice is taken as to the fact that it is well known in the image sensor art to capture images using a rolling shutter.  One of ordinary skill in the art would recognize that the use of a rolling shutter over a global shutter offers a number of advantages including lower power consumption, reduced noise, and increased sensitivity.  Therefore, it would have been obvious to one of ordinary skill in the art to readout the frames in Peng using a rolling shutter to take advantage of the lower power consumption, reduced noise, and increased sensitivity that they offer.

Additionally, while Peng discloses that the storage and processing circuity includes buffer circuitry (see paragraph 0041); Peng fails to specifically disclose the use of that buffer circuitry for storing the combined frames.  Makii also discloses the use of a buffer memory (combined-image buffer area, 32b) for storing the combined frames.  See Figures 5A, 5B, and paragraphs 0149, 0182, 0185, and 0222.  Makii discloses that the use of a buffer memory to store the combined frames allows recording of both a displayed image obtained at the time of shutter release and combined images obtained before and after the time of shutter release – thereby potentially preventing a user from missing a good shutter release.  See paragraph 0229.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Peng to allow the buffer circuitry to also store the combined frames so that a user may not miss a good shutter release.
With regard to claim 38, Makii discloses that the combined frames are produced with a weighted motion blur.  See paragraphs 0161, 0165-0166, 0169-170, 0173-0174 where the frames .




































Claims 23, 31, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (U.S. Publ. No. 2013/0293752) in view of Makii (U.S. Publ. No. 2009/0262218) and further in view of Hill et al. (“Image Fusion using Complex Wavelets”, BMVC 2002).
Regarding claims 23, 31, and 40, as mentioned above in the discussion of claims 21, 29, and 38, respectively, the combination of Peng and Makii discloses all of the limitations of the parent claim.  The aforementioned references, however, fail to specifically disclose that the combined frames are produced by summing or averaging wavelet coefficients associated with the captured frames.  Hill, on the other hand, discloses that it is well known in the art to combine images by averaging wavelet coefficients.  More specifically Hill discloses well known image fusion techniques in which images are fused using a weighted average scheme in which a coefficient for reconstruction is calculated by a weighted average of each images coefficients.  See page 489.  Thus, in accordance with KSR, the cited prior art (Peng, Makii, and Hill) contain a device and method which differed from the claimed device by the substation of a component or step (the general combination processing taught by Peng and Makii could be substituted for the image fusion of Hill).  The substituted components and functions are known in the art, as evidenced by the above cited disclosure.  The results of the combination would lead to the predictable result of the combination processing of a plurality of frames of data.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Peng such that the captured images are combined by averaging wavelet coefficients from .

Allowable Subject Matter
Claims 24 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if the non-statutory double patenting rejection presented above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that a number of frames that are combined is selected using an input to the image signal processor.
As for claim 39, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that a number of frames that are combined to produce one of the combined frames is selected using an input to the image signal processor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696   
November 4, 2021